Filed 2/7/22 Spencer v. Clary CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


 GERRY SPENCE,                                                         B312281

           Plaintiff and Appellant,                                    (Los Angeles County
                                                                       Super. Ct. No. 20STCV42478)
           v.

 JAMES R. CLARY, et al.,

           Defendants and Respondents.


         APPEAL from a judgment of the Superior Court of Los
Angeles County, Teresa A. Beaudet, Judge. Affirmed.
         Parris Law Firm, R. Rex Parris, Alexander R. Wheeler and
Susan S. Baker for Plaintiff and Appellant.
         Gordon & Rees, Kimberly D. Howatt and Allison Jones for
Defendants and Respondents.


                         ________________________________
       Gerald “Gerry” Spence appeals from an order staying the
present litigation pending resolution of a related matter
previously filed in United States District Court in Wyoming.
Spence’s chief contention on appeal is the trial court abused its
discretion by ordering a stay because the two lawsuits do not
involve the same issues or parties. We affirm.
        FACTUAL AND PROCEDURAL BACKGROUND
       Spence is a nationally recognized trial attorney. In 1994,
he founded the Trial Lawyers College (TLC), a nonprofit
corporation based in Wyoming. TLC’s mission was to train
lawyers to represent “the disadvantaged, the disempowered, the
disenfranchised, and the damned.” Spence allowed TLC to use
his ranch in Wyoming, named Thunderhead Ranch, for training
and other purposes for over 25 years.
       Prior to TLC’s use, Spence bred cattle on Thunderhead
Ranch. He created a brand to identify the ranch and his
livestock; the brand depicts a stylized cloud with a lightning bolt.
On December 2, 1965, Spence registered the brand with the State
of Wyoming. He has maintained that registration since.
       In 2012, TLC received two federally registered trademarks:
one numbered 4,197,908 for “TRIAL LAWYERS COLLEGE” in
standard characters, without claim to any particular font, style,
size, or color (the ‘908 mark) and one numbered 4,198,054 for the
brand designed by Spence — the stylized cloud with a bolt of
lightning (the ‘054 mark).
       Years later, a dispute arose among the TLC board
members, who split into two camps that fought for control of the
organization and the trademarks. One group included Spence,
Rex Parris, who is Spence’s attorney in this case, and other
former members of the TLC board – John Zelbst, Joseph H. Low,




                                 2
Kent Spence, John Joyce and Daniel Ambrose. For convenience,
we refer to them as the Spence group. The other group consisted
of the defendants in the present action – John Sloan, Milton
Grimes, James Clary, Dana Cole (collectively, the Grimes group)
as well as other board members of TLC.1 As a result of the rift,
Spence ousted TLC from Thunderhead Ranch and created a
separate nonprofit seeking to provide legal training similar to
TLC.
1.     The Federal Action in Wyoming District Court
       On May 13, 2020, TLC sued the Spence group and an entity
known as Gerry Spence’s Trial Lawyers College at Thunderhead
Ranch (GSTLC) in Wyoming District Court in a matter entitled
The Trial Lawyers College v. Gerry Spence’s Trial Lawyers
College at Thunderhead Ranch, et al. (D. Wyo., No. 1:20-cv-
00080-J) (the Wyoming federal action). The Wyoming federal
action alleged claims for trademark infringement, unfair
competition, false advertising, and various declaratory and
statutory relief.
       TLC alleged the Spence group, who were all former TLC
board members, had sought to build a multi-million dollar library
in honor of Spence on Thunderhead Ranch using TLC funds.
When other members of the board voted against the proposal,
Spence terminated the lease that had allowed TLC to operate on
Thunderhead Ranch. The Spence group thereafter created

1     For purposes of this factual recitation, we need not
exhaustively list the board members who sided with each group.
We will specifically name individuals where it is necessary for an
accurate statement of facts. We also note that by naming the
second group the Grimes group, we do not intend to attribute any
special or leadership position to Grimes; we merely use it for
convenience and because he is the respondent in this appeal.




                                3
GSTLC, a Wyoming nonprofit corporation. The Spence group,
who did not own the trademarks, incorporated both the ‘908
mark and the ‘054 mark in their marketing for GSTLC. The
group also advertised to TLC’s confidential client list.
      The District Court issued a temporary restraining order
and preliminary injunction in connection with the Spence group’s
use of the ‘908 mark and ‘054 mark. Among other things, the
court enjoined the Spence group from using the ‘908 mark (i.e.,
Trial Lawyers College) or similar names such as “Trial Warriors
College” in marketing their legal training services. It further
enjoined the Spence group from displaying signage at
Thunderhead Ranch depicting the ‘054 mark because the mark
had become associated with TLC. The court allowed the Spence
group to use Trial Lawyers College in the context of explaining
the lawsuits and the disputes to the public. It also allowed the
Spence group the use of Thunderhead Ranch and the name
“Gerry Spence’s Trial Institute.”
      In a second amended complaint, TLC alleged the Spence
group thereafter used confusing variations of the TLC
trademarks to operate as “Trial Lawyers University” and “Gerry
Spence’s Trial Warriors College.”
      The Spence group (and the entity defendant) filed an
answer denying the allegations. Spence and Parris asserted
counterclaims against TLC and third-party claims against the
Grimes group as well as Maren Chaloupka and Anne Valentine.
Spence and Parris alleged the Grimes group (and Chaloupka and
Valentine) falsely claimed they constituted the true board of
directors of TLC when they were not. Additional allegations
claimed that the Grimes group misappropriated Spence’s
“Thunderhead Ranch cattle brand mark and his name, voice, or




                               4
likeness . . .” by registering the ‘054 mark for the benefit of TLC
and using photographs and video of Spence to promote TLC.
Spence and Parris alleged they sought to protect Spence’s
intellectual property and to determine the authority and control
of TLC. Trial in the federal action was scheduled for August 9,
2021. The Spence group successfully moved for a continuance on
the ground it conflicted with a new legal training program
scheduled to be held on Thunderhead Ranch.
2.     The Wyoming State Court Actions
       Certain members of the Spence group also filed three
lawsuits in Wyoming state court. All three actions sought to
determine control of TLC. By March 16, 2021, cross motions for
summary judgment had been filed in the first and third Wyoming
state court actions.2 The parties stipulated to an indefinite stay
of discovery in the Wyoming state actions pending resolution of
the summary judgment motions.
3.     The California State Action
       On November 5, 2020, after the Wyoming federal action
had been filed and was still pending, Spence alone brought the
present lawsuit against the Grimes group in Los Angeles
Superior Court. Spence asserted causes of action for fraud,
conversion, breach of fiduciary duty, negligent misrepresentation,
intentional infliction of emotional distress, and elder financial
abuse based on their misappropriation of the ‘054 mark and
Spence’s other intellectual property, including photographs and
videos of Spence.



2     The second Wyoming state court action was voluntarily
dismissed. The appellate record does not disclose the status of
the other two Wyoming state actions.




                                5
      Spence alleged that Clary asked Spence on January 25,
2012, for authorization to trademark the TLC logo, which was
comprised of the phrases “Trial Lawyers College,” “Thunderhead
Ranch,” and “Dubois, Wyoming” along with the ‘054 mark on a
black background. Although Spence authorized Clary to
trademark the TLC logo (containing all of those components), he
did not authorize a separate trademark of the Thunderhead
Ranch brand (the ‘054 mark). Spence alleged he only allowed the
‘054 mark to be incorporated into the TLC logo, and he was not
aware of the separate trademark for the ‘054 mark until June
2020. Spence viewed the ‘054 mark as his property, not TLC’s.
      Spence alleged the members of the Grimes group owed
fiduciary duties to him in their capacities as his personal
financial and legal advisors. These duties were distinct from
their obligations as TLC board members. He also alleged they
committed elder financial abuse by their conduct because he was
over the age of 65 at the time Clary registered the ‘054 mark on
behalf of TLC.
      Although named as defendants in the California action,
neither Clary, Sloan nor Cole is a California resident. They
timely removed the California state action to the District Court
for the Central District of California. After removal, the Grimes
group filed various motions to dismiss or stay. On January 29,
2021, the district court found the case had been improperly
removed because one defendant, Grimes, was a California
resident, thereby depriving the federal court of complete diversity
jurisdiction.3 The court remanded the federal action to the Los

3    28 U.S.C. § 1441(b)(2) provides: “A civil action otherwise
removable solely on the basis of the [diversity of citizenship]




                                6
Angeles Superior Court without ruling on any of the motions filed
by the Grimes group.
      On December 18, 2020, TLC and the third-party
defendants, which included the Grimes group, filed a motion in
Wyoming District Court for a preliminary injunction enjoining
Spence from prosecuting the lawsuit now before us. No ruling on
the motion is included in our record.
      On February 19, 2021, Grimes alone moved to dismiss the
California lawsuit or stay the proceedings pending resolution of
the Wyoming federal action because the issues central to both
actions were identical: “(1) the ownership and validity of the TLC
Marks; and (2) TLC’s alleged use of Gerry Spence’s name and
likeness.” Grimes also argued the Wyoming District Court was a
more appropriate forum because discovery was well underway
and set to close on May 31, 2021. At the time of Grimes’s motion
in the present case, the parties in the federal action had produced
approximately 30,000 pages of documents, engaged in multiple
rounds of written discovery, taken depositions, and received third
party discovery.
      In contrast, discovery in the present case had just begun.
Two weeks before the motion to stay was filed, Spence served on
the Grimes group an initial set of discovery requests, including
demand for production of documents, requests for admission, and
form interrogatories. By the time Grimes’s motion to stay was
heard, the Grimes group had only produced minutes for TLC’s


jurisdiction under section 1332(a) of this title may not be
removed if any of the parties in interest properly joined and
served as defendants is a citizen of the State in which such action
is brought.”




                                 7
board meetings, documents that had previously been produced in
the Wyoming federal action.
      Before Grimes’s motion was heard, Spence moved for trial
preference due to his advanced age (he was 92 years old) and
serious health concerns. The trial court granted the motion for
preference prior to deciding the motion to dismiss/stay but did
not set a trial date.
      On April 16, 2021, the trial court granted Grimes’s motion
to stay. It did not dismiss the case. The court found the
Wyoming District Court to be a suitable forum and that the
parties and issues “substantially overlap.” The court reasoned a
stay was appropriate to prevent inconsistent judgments and
duplicative discovery and litigation. The court further noted
Spence failed to present any evidence that the Wyoming federal
action could not be expedited due to his age and medical
condition. The court observed that, contrary to his request for
preference in California, Spence had asked for matters in the
Wyoming federal action to be continued.
      Spence appealed the trial court’s order. (Code Civ. Proc.,
§ 904.1, subd. (a)(3) [an appeal may be taken from an order
“granting a motion to stay the action on the ground of
inconvenient forum. . . .”].)4
                           DISCUSSION
      On appeal, Spence argues the trial court abused its
discretion in issuing the stay. We conclude the trial court acted
within that discretion because the parties and issues in the
California and Wyoming lawsuits “substantially overlap.”

4      Of the Grimes group, only Milton Grimes appealed and
filed a Respondent’s Brief. The other members of the Grimes
group are not parties to this appeal.




                                8
Simultaneous prosecution of both actions would be duplicative
and risk inconsistent judgments.
1.     Standard of Review
       “A case-by-case examination of the parties, their dispute
and the relationship of each to the state of California is the heart
of the required analysis” for forum non conveniens. (National
Football League v. Fireman’s Fund Ins. Co. (2013)
216 Cal.App.4th 902, 921 (NFL).) “It is the trial court’s duty to
weigh and interpret evidence and draw reasonable inferences
therefrom.” (Id. at p. 918.) We therefore review the trial court’s
order granting the motion to stay for an abuse of discretion.
(Stangvik v. Shiley Inc. (1991) 54 Cal.3d 744, 751 (Stangvik).)
2.     Governing Law on Forum Non Conveniens
       “Forum non conveniens is an equitable doctrine invoking
the discretionary power of a court to decline to exercise the
jurisdiction it has over a transitory cause of action when it
believes that the action may be more appropriately and justly
tried elsewhere.” (Stangvik, supra, 54 Cal.3d at p. 751.) The
doctrine of forum non conveniens is codified in Code of Civil
Procedure section 410.30, subdivision (a), which provides, “When
a court upon a motion of a party . . . finds that in the interest of
substantial justice an action should be heard in a forum outside
this state, the court shall stay or dismiss the action in whole or in
part on any conditions that may be just.”
       “It is black letter law that, when a federal action has been
filed covering the same subject matter as is involved in a
California action, the California court has the discretion but not
the obligation to stay the state court action.” (Caiafa Prof. Law
Corp. v. State Farm Fire & Cas. Co. (1993) 15 Cal.App.4th 800,
804; Thomson v. Continental Ins. Co. (1967) 66 Cal.2d 738, 747.)




                                  9
This rule applies whether the federal lawsuit is filed in a
California federal court or the federal court of another state.
(Berg v. Mtc Electronics Techs. Co. (1998) 61 Cal.App.4th 349,
362 [California state action stayed in favor of related actions filed
in federal court in the Eastern District of New York] (Berg).)
      When, as here, a court stays an action on ground of forum
non conveniens, it “ ‘retains jurisdiction over the parties and the
cause; . . . it can compel the foreign [party] to cooperate in
bringing about a fair and speedy hearing in the foreign forum; it
can resume proceedings if the foreign action is unreasonably
delayed or fails to reach a resolution on the merits. . . . In short,
the staying court can protect . . . the interests of the California
resident pending the final decision of the foreign court.’ ”
(Archibald v. Cinerama Hotels (1976) 15 Cal.3d 853, 857, quoting
Ferreira v. Ferreira (1973) 9 Cal.3d 824, 838.) The moving
defendant bears the burden of proof on a motion to stay or
dismiss on grounds of an inconvenient forum. (Stangvik, supra,
54 Cal.3d at p. 751.)
      Our Supreme Court has stated that, in considering whether
to grant a motion based on forum non conveniens, a trial court
must take into account: (1) the suitability of the distant court
and (2) public and private factors that weigh in favor of the home
or distant court. (Stangvik, supra, 54 Cal.3d at p. 751.)
      The trial court must first determine whether the
alternative forum is a “ ‘suitable’ place for trial.” (Stangvik,
supra, 54 Cal.3d at p. 751.) If it is, the next step is to consider
the private and public interests involved to determine whether
the balance lies in favor of retaining the action in California or
requiring prosecution in the distant forum. (Ibid.) “The private
interest factors are those that make trial and the enforceability of




                                 10
the ensuing judgment expeditious and relatively inexpensive”
while the public interest factors include “weighing the competing
interests of California and the alternate jurisdiction in the
litigation.” (Ibid.)
       Courts have found a host of factors relevant to a forum non
conveniens determination that fall within the public and private
format identified in Stangvik. (See NFL, supra, 216 Cal.App.4th
at p. 917.).) In cases where a party requests a stay of the state
action in favor of a previously filed federal action, the court
“should consider the importance of discouraging multiple
litigation designed solely to harass an adverse party, and of
avoiding unseemly conflicts with the courts of other jurisdictions.
It should also consider whether the rights of the parties can best
be determined by the court of the other jurisdiction because of the
nature of the subject matter, the availability of witnesses, or the
stage to which the proceedings in the other court have already
advanced.” (Farmland Irrigation Co. v. Dopplmaier (1957)
48 Cal.2d 208, 215 (Farmland); accord Benitez v. Williams (2013)
219 Cal.App.4th 270, 276.) Where the plaintiff is a California
resident, there is a “strong presumption” in favor of the plaintiff’s
choice of forum. (NFL, supra, 216 Cal.App.4th at pp. 926–928;
Stangvik, supra, 54 Cal.3d at p. 754.)
3.     The Trial Court Did Not Abuse Its Discretion In
       Staying the California Action
       On appeal, Spence does not address whether the Wyoming
District Court is a suitable alternative forum. Nor does he
address the public factors identified in Stangvik. His challenge
to the court’s order rests primarily on a consideration of factors
which other forum non conveniens cases have considered and
which can be said relate to the private interests of the litigants.




                                 11
He asserts the parties, subject matter, and claims in the
Wyoming federal action and the California state action are
different, and therefore there is no risk of inconsistent
judgments. He also argues, as a California resident, the trial
court should have applied a “strong presumption” in favor of his
choice of a California forum. His advanced age is another factor
weighing against a stay. Finally, Spence contends the Wyoming
District Court is not the better forum to resolve the parties’
dispute because the California action was filed before his
counterclaim in the Wyoming federal action, none of the parties
reside in Wyoming, and one defendant – Grimes – resides in
California.
       We follow Stangvick’s guidance and review the court’s order
by first determining whether the Wyoming District Court is a
suitable alternative forum. We then consider the factors
identified by the parties.
       A.    Wyoming District Court Is a Suitable
             Alternative Forum
       A forum is suitable “if there is jurisdiction and no statute of
limitations bar to hearing the case on the merits.” (Chong v.
Superior Court (1997) 58 Cal.App.4th 1032, 1037.) “[T]he
question of a suitable alternative forum depends not on the
factors relevant to the convenience of the parties and the
interests of the public, but on whether an action may be
commenced in the alternative jurisdiction and a valid judgment
obtained there against the defendant.” (Stangvik, supra,
54 Cal.3d at p. 752, fn. 3; see also Am. Cemwood Corp. v. Am.
Home Assurance Co. (2001) 87 Cal.App.4th 431, 435.)
       Spence does not address whether the Wyoming district
court is a suitable alternative forum. He does not argue, for




                                 12
example, that the statute of limitations bars his claims in
Wyoming or that the Wyoming District Court lacks personal or
subject matter jurisdiction over the parties and their disputes.5
Presumably, this is because the record shows Spence and Parris
have commenced litigation against the Grimes group in Wyoming
District Court by their third-party claims and may obtain
judgment on those claims against the Grimes group.6 For these
reasons, Wyoming District Court is a suitable alternative forum.
      B.    The Factors Weigh in Favor of a Stay
      We now turn to whether the factors weigh in favor of a
stay. We conclude the trial court acted within its discretion.
(Farmland, supra, 48 Cal.2d at p. 215; Simmons v. Superior
Court of Los Angeles County (1950) 96 Cal.App.2d 119.)
      Given the variety of factors courts have identified, we only
address those which the parties argue are relevant to the present
case. We begin with Spence’s primary contention: the lack of


5      In his opening brief, Spence points to the Grimes group’s
motion to dismiss the third party claims against them in the
Wyoming federal action on the ground the court lacks personal
jurisdiction over them. The Grimes group asserted none of them
reside in Wyoming and their status as board members of TLC
does not subject them to personal jurisdiction in that state. If, by
this, Spence intends to show Wyoming is not a suitable
alternative forum, the showing is insufficient. Spence has
provided no evidence the Wyoming District Court granted the
motion. Instead, the record indicates the Grimes group remain
parties in the Wyoming federal action; their depositions were
noticed, without subpoena, for April and May 2021, five months
after their motion to dismiss was filed.

6    As we have observed, Spence also brought suit against the
Grimes group (and others) in Wyoming state court.




                                 13
similarity between the issues and the parties does not risk
inconsistent judgments. Under this view, both actions may
proceed simultaneously.
             i.     The Same Parties and Issues
       We agree with the trial court that the parties and issues
are substantially the same. In the present case, Spence is the
sole plaintiff, and the defendants are Clary, Sloan, Cole, and
Grimes. In the federal action, Spence is a defendant, and he and
Parris brought Clary, Sloan, Cole, and Grimes into the case by
way of third-party claims. It is undisputed the stay will not
deprive any party in the California action, including Spence, from
having an opportunity to be heard.
       Spence complains the parties in the two actions are not
identical because the federal action includes parties who are not
in the California action – TLC, Parris, Maren Chaloupka and
Anne Valentine. That is true but immaterial to our analysis.
There is no requirement the parties in both cases be identical for
a stay to be granted. (Caiafa, supra, 15 Cal.App.4th at p. 807
fn. 5.) Indeed, courts have affirmed stay orders in cases where
the out-of-state action involved a significantly greater number of
parties than the in-state action. (See Century Indem. Co. v. Bank
of Am. (1997) 58 Cal.App.4th 408, 413; Berg, supra,
61 Cal.App.4th at pp. 354–355.)
       We also reject Spence’s argument that the Wyoming federal
and California actions do not involve the same facts or issues.
Both actions implicate the rightful ownership and use of the ‘054
mark and Spence’s purported intellectual property, including his
likeness, name, and voice. In the federal action, TLC alleged it
was the rightful owner of the ‘054 mark and alleged the Spence
group improperly used it (along with the ‘908 mark) to market




                               14
their new legal training program. Spence then filed
counterclaims against TLC and third party claims, alleging TLC
and the Grimes group misappropriated Spence’s “marks, name,
voice, and likeness for their personal benefit . . . .”
       In the California action, Spence similarly alleges the ‘054
mark “was his personal property” and the Grimes group
misrepresented what they intended to do with the mark and
misappropriated it. Spence also alleges the Grimes group “have
in their possession and refused to return Gerry Spence’s
intellectual property. This taking includes a lifetime of
photographs, paintings, and videos of Gerry Spence at the ranch,
at regional seminars, and myriad events in the last 25 years.”
Misappropriation of trademark and name and likeness are at the
core of both the California and Wyoming federal actions.
       Spence acknowledges his complaint in the California action
“includes many of the same underlying factual allegations as the
counterclaim he filed in the Wyoming [federal action] . . . .” But,
he attempts to cast the California lawsuit as “purely about the
2012 misrepresentations Respondent J. R. Clary and others made
to Spence, an elderly person within the meaning of California
law, and Spence’s reliance on those representations to his
detriment.” The federal action, by contrast, revolves around
TLC’s corporate governance and trademark infringement.
       Spence’s own allegations, quoted above, belie his
characterization of the two lawsuits. Indeed, Spence
acknowledged in the California complaint that the 2012
conversation that misled him to believe only the TLC logo would
be trademarked was “memorialized in the Board minutes for the
Trial Lawyers College on January 25, 2012.” Also, the facts
alleged in the California complaint describe the creation of TLC,




                                15
the creation of the Thunderhead Ranch “brand” (i.e., the ‘054
mark), the registration of the ‘054 and ‘908 marks, and that the
Grimes group “used their position with TLC to wrongly retain the
brand and logo.”
             ii.   Duplicative Litigation
       Without a halt to the present action, “overlapping”
litigation would be pending in California and in the federal court
in Wyoming. That set of affairs is ripe for “unseemly conflicts” or
inconsistent judgments. (Farmland, supra, 48 Cal.2d at p. 215.)
Because of the advanced stage of the proceedings in the Wyoming
District Court, the rights of the parties will most expeditiously be
determined by that court.
       At the time of the motion to stay, no trial date had been set
in California. The federal action was close to trial, ensuring the
parties an early resolution to their dispute. The posture of the
Wyoming litigation serves Spence, who has sought and continues
to argue he is entitled to trial preference due to his age and
medical condition.
       Allowing both matters to proceed simultaneously would
almost certainly result in duplicative discovery and trial court
proceedings. At the time Grimes moved to stay the present
action, the parties in the federal action had produced
approximately 30,000 pages of documents, engaged in multiple
rounds of written discovery, taken depositions, and received third
party discovery. Much or all of the federal discovery would likely
be duplicated in California. Some of the documents produced in
this action have already been produced in the federal action. The
individuals to be deposed would also overlap; depositions of the
Grimes group in the federal action were already scheduled for
April and May of 2021. The record does not disclose the status of




                                16
those depositions. At bottom, the extensive Wyoming discovery
was near completion when Grimes filed his motion to stay. That
discovery obviates Spence’s argument that California is a
preferred forum to accommodate parties and witnesses and to
access evidence.
       Resolving Spence’s third party claims in the federal action
go a long way to adjudicating the California action, or even
disposing of it altogether. Simultaneous prosecution of the two
lawsuits would be duplicative and would risk inconsistent
judgments.
             iii. The California Resident’s Choice of Forum
       Spence also contends there is a “strong presumption” in
favor of his choice of forum because he lives in California. He
correctly states the law (NFL, supra, 216 Cal.App.4th at pp. 926–
927, 932), but his argument is missing the key factual component
– the trial court expressly found that Spence failed to proffer
evidence of his residence or domicile. The predicate for the
“strong presumption” is nowhere to be found.
       Grimes, in his respondent’s brief, points out that in the
present complaint Spence does not allege he is a resident of
California and, in fact, is silent regarding his residency or
domicile. In his answer to the operative federal complaint,
Spence denied TLC’s allegation that he was a California resident.
Grimes asserts that Spence is a resident of Wyoming but owns a
second home in California.
       Spence does not address the issue of residency in his reply
brief, much less explain his denial of California residency in the
federal action. Spence instead relies on a declaration filed by
attorney Parris in support of Spence’s motion for trial preference.
In the declaration, Parris states, “based on information and




                                17
belief,” Spence is unable to “leave his home in Santa Barbara
because he is unable to walk without the use of two canes and
has a dangerously unstable gate (sic).”
       The trial court reasonably found that Spence had not
demonstrated his residency was in California and was not
entitled to the statutory presumption.
             iv.   Trial Preference
       Spence next contends his advanced age and the trial
preference given to him should override any other forum non
conveniens factors because it is likely he will not live long enough
to recover his intellectual property, personal property, and
damages if he is made to await the outcome of the federal action.
As the record reveals, the Wyoming litigation is much closer to
resolution than is the California action. Trial had been scheduled
for August 9, 2021 but the Spence group successfully moved for a
continuance. (The record does not disclose its current status.) No
trial has been scheduled in the California action.
       If Spence were to succeed in Wyoming he would likely
receive all or substantially all the relief he could achieve in
California, and faster.
       To the extent that Spence argues that the trial court’s order
granting preference requires the denial of a stay, Spence has not
provided relevant authority for that point, and we reject it.
             v.    Remaining Factors
       Spence argues his third-party claim against the Grimes
group in the Wyoming federal action was filed two weeks after
the California action was filed. Thus, from his perspective the
California action was filed first. This myopia does not change the
fact that the Wyoming federal action was filed by TLC before
Spence brought his lawsuit in California.




                                18
      We also reject Spence’s argument that Wyoming is a
disfavored forum because none of the parties reside there.
According to Spence, Grimes’s status as a resident of California
weighs against the stay while Clary, Sloan, and Cole’s out-of-
state residency is a neutral factor. A defendant’s residency is
relevant to a forum non conveniens analysis (Stangvik, supra,
54 Cal.3d at p. 755). But it is not dispositive – all of the parties
have substantial connection with the state of Wyoming, where
the ranch and college were located.
                          DISPOSITION
      The trial court’s order staying this action pending the
outcome of the Wyoming federal action is affirmed. Grimes shall
recover his costs on appeal.




                                           RUBIN, P. J.
WE CONCUR:




                  BAKER, J.




                  MOOR, J.




                                 19